Opinion filed January 10, 2019




                                       In The

        Eleventh Court of Appeals
                                    ___________

                                 No. 11-18-00330-CR
                                    ___________

                          PAUL TORRES, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Gaines County, Texas
                         Trial Court Cause No. 10-4100


                      MEMORANDUM OPINION
      Appellant, Paul Torres, has filed an untimely notice of appeal in this cause.
Appellant attempts to appeal from an order denying his motion for forensic DNA
testing. We dismiss the appeal.
      The documents on file in this case indicate that the order was signed on
September 10, 2018, and that the notice of appeal was filed in the district clerk’s
office on November 26, 2018. Appellant’s notice of appeal was due to be filed
within thirty days after the date that the trial court entered the order. See TEX. R.
APP. P. 26.2(a)(1); see also TEX. CODE CRIM. PROC. ANN. art. 64.05 (West 2018). A
notice of appeal must be in writing and filed with the clerk of the trial court. TEX. R.
APP. P. 25.2(c)(1). The documents on file in this court reflect that Appellant’s notice
of appeal was filed seventy-seven days after the order was entered. The notice of
appeal was, therefore, untimely. Absent a timely filed notice of appeal or the
granting of a timely motion for extension of time, we do not have jurisdiction to
entertain this appeal. See Swearingen v. State, 189 S.W.3d 779, 781 (Tex. Crim.
App. 2006); see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996); Rodarte v. State,
860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
        When the appeal was filed in this court, we notified Appellant by letter that
the notice of appeal appeared to be untimely and that the appeal may be dismissed
for want of jurisdiction. We requested that Appellant respond to our letter and show
grounds to continue. Appellant filed a response but has not shown any grounds upon
which this appeal may proceed.
        We dismiss this appeal for want of jurisdiction.


                                                                            PER CURIAM


January 10, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2